     Case 1:20-cv-00118-AWI-SKO Document 14 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    EPHRAIM JENKINS.,                               Case No. 1:20-cv-00118-AWI-SKO (PC)

12                        Plaintiff,
                                                      ORDER DIRECTING THE CLERK OF
13             v.                                     THE COURT TO CLOSE CASE

14    J. MCKAY, et al.,
15                        Defendants.
16

17            Plaintiff has filed a notice of dismissal pursuant to Federal Rule of Civil Procedure

18   41(a)(1). (Doc. 13.) The rule provides that a “plaintiff may dismiss an action without a court order

19   by filing … a notice of dismissal before the opposing party serves either an answer or a motion

20   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a dismissal under Rule 41(a)(1) is

21   properly filed, no order of the court is necessary to effectuate dismissal; the dismissal is effective

22   automatically. Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).

23            Because Plaintiff has filed a notice of dismissal, and no opposing party has appeared in

24   this case, this action has terminated. Accordingly, the Court DIRECTS the Clerk of the Court to

25   close this case.

26
     IT IS SO ORDERED.
27

28   Dated:     June 19, 2020                                      /s/   Sheila K. Oberto               .
     Case 1:20-cv-00118-AWI-SKO Document 14 Filed 06/22/20 Page 2 of 2


 1                                         UNITED STATES MAGISTRATE JUDGE
 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           2
